     Case 3:20-cv-02392-JLS-LL Document 15 Filed 02/08/21 PageID.102 Page 1 of 12



1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                               SOUTHERN DISTRICT OF CALIFORNIA
10
11   TAMANTHA ARLATA,                                        Case No.: 20cv2392-JLS-LL
12                                         Plaintiff,
                                                             ORDER GRANTING JOINT MOTION
13   v.                                                      FOR PROTECTIVE ORDER WITH
                                                             MODIFICATIONS
14   TARGET CORPORATION,
15                                       Defendant.          [ECF No. 13]
16
17
           On February 3, 2021, the Parties filed a “Joint Motion for Protective Order.” ECF
18
     No. 13. The Court has considered the stipulated protective order (attached as Exhibit A to
19
     this Order) and, for good cause shown, the joint motion is GRANTED with the following
20
     modifications:
21
           1.      Paragraph      8     should    read       as   follows:    “Information      designated
22
     “CONFIDENTIAL - FOR COUNSEL ONLY” must be viewed only by counsel (as
23
     defined in paragraph 3) of the receiving party, their clients, court personnel, and by
24
     independent      experts    upon     the    independent       expert’s   execution      of a   written
25
     acknowledgement that he or she has read and agrees to comply with the terms of this
26
     Protective Order.”
27
     ///
28

                                                         1
                                                                                     20cv2392-JLS-LL
     Case 3:20-cv-02392-JLS-LL Document 15 Filed 02/08/21 PageID.103 Page 2 of 12



1          2.     Paragraph 12 should read as follows: “Before any materials produced in
2    discovery, answers to interrogatories, responses to requests for admissions, deposition
3    transcripts, or other documents which are designated as confidential information are filed
4    with the Court for any purpose, the party seeking to file such material must seek
5    permission of the Court to file the material under seal. No document shall be filed under
6    seal, and the Court shall not be required to take any action, without separate prior order
7    by the judge before whom the hearing or proceedings will take place, after application by
8    the affected party with appropriate notice to opposing counsel. The parties shall follow
9    and abide by applicable law, including Civil Local Rule 79.2, Section 2.j of the
10   Electronic Case Filing Administrative Policies and Procedures, and the Chambers Rules
11   of the applicable judge, with respect to filing documents under seal. A sealing order may
12   issue only upon a request that establishes that the document, or portions thereof, is
13   privileged or otherwise subject to protection under the law. The request must be narrowly
14   tailored to seek sealing only of sensitive personal or confidential information. An
15   unredacted version of the document, identifying the portions subject to the motion to seal,
16   must be lodged with the motion to seal. A redacted version of the document must be
17   publicly filed simultaneously with the motion or ex parte application to file under seal.”
18         3.     Paragraph 13 should read as follows: “At any stage of these proceedings,
19   any party may object to a designation of the materials as confidential information. The
20   party objecting to confidentiality must notify, in writing, counsel for the designating party
21   of the objected-to materials and the grounds for the objection. If the dispute is not
22   resolved consensually between the parties within seven (7) days of receipt of such a
23   notice of objections, the objecting party may move the Court for a ruling on the
24   objection. The motion must be timely and in conformance with all other requirements set
25   forth in the Local Rules and the Chambers Rules of the applicable Judge. The material at
26   issue must be treated as confidential information, as designated by the designating party,
27   until the Court has ruled on the objection or the matter has been otherwise resolved.”
28         IT IS SO ORDERED.

                                                  2
                                                                              20cv2392-JLS-LL
     Case 3:20-cv-02392-JLS-LL Document 15 Filed 02/08/21 PageID.104 Page 3 of 12



1    Dated: February 8, 2021
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             3
                                                                      20cv2392-JLS-LL
Case 3:20-cv-02392-JLS-LL Document 15 Filed 02/08/21 PageID.105 Page 4 of 12




                    EXHIBIT A
Case 3:20-cv-02392-JLS-LL Document 15 Filed 02/08/21 PageID.106 Page 5 of 12



 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                              SOUTHERN DISTRICT OF CALIFORNIA
10

11    TAMANTHA ARLATA,                                  Case No.: 3:20-cv-02392-JLS-LL
12                 Plaintiff,
13                         v.                           PROTECTIVE ORDER
14    TARGET CORPORATION,
15                 Defendant.
16

17                 The Court recognizes that at least some of the documents and information
18    (“materials”) being sought through discovery in the above-captioned action are,
19    for competitive reasons, normally kept confidential by the parties. The parties have
20    agreed to be bound by the terms of this Protective Order (“Order”) in this action.
21                 The materials to be exchanged throughout the course of the litigation between
22    the parties may contain trade secret or other confidential research, technical, cost,
23    price, marketing or other commercial information, as is contemplated by Federal
24    Rule of Civil Procedure 26(c)(1)(G). The purpose of this Order is to protect
25    the confidentiality of such materials as much as practical during the litigation.
26    THEREFORE:
27                                              DEFINITIONS
28                 1.      The term “confidential information” will mean and include information

     SED-077 | Arlata PO                              -1-                              20-cv-02392
                                               PROTECTIVE ORDER
Case 3:20-cv-02392-JLS-LL Document 15 Filed 02/08/21 PageID.107 Page 6 of 12



 1    contained or disclosed in any materials, including documents, portions of
 2    documents, answers to interrogatories, responses to requests for admissions, trial
 3    testimony, deposition testimony, and transcripts of trial testimony and depositions,
 4    including data, summaries, and compilations derived therefrom that is deemed to
 5    be confidential information by any party to which it belongs.
 6                 2.      The term “materials” will include, but is not be limited to: documents;
 7    correspondence; memoranda; bulletins; blueprints; specifications; customer lists
 8    or other material that identify customers or potential customers; price lists or
 9    schedules or other matter identifying pricing; minutes; telegrams; letters; statements;
10    cancelled checks; contracts; invoices; drafts; books of account; worksheets; notes
11    of conversations; desk diaries; appointment books; expense accounts; recordings;
12    photographs; motion pictures; compilations from which information can be obtained
13    and translated into reasonably usable form through detection devices; sketches;
14    drawings; notes (including laboratory notebooks and records); reports; instructions;
15    disclosures; other writings; models and prototypes and other physical objects.
16                 3.      The term “counsel” will mean outside counsel of record, and other
17    attorneys, paralegals, secretaries, and other support staff employed in the law firms
18    identified below:
19                          SCHULZ BRICK & ROGASKI
20                          FOX LAW, APC
21                                             GENERAL RULES
22                 4.      Each party to this litigation that produces or discloses any materials,
23    answers to interrogatories, responses to requests for admission, trial testimony,
24    deposition testimony, and transcripts of trial testimony and depositions, or
25    information that the producing party believes should be subject to this Protective
26    Order may designate the same as “CONFIDENTIAL” or “CONFIDENTIAL -
27    FOR COUNSEL ONLY.”
28                         a.    Designation as “CONFIDENTIAL”: Any party may designate

     SED-077 | Arlata PO                                -2-                                20-cv-02392
                                                PROTECTIVE ORDER
Case 3:20-cv-02392-JLS-LL Document 15 Filed 02/08/21 PageID.108 Page 7 of 12



 1    information as “CONFIDENTIAL” only if, in the good faith belief of such party
 2    and its counsel, the unrestricted disclosure of such information could be potentially
 3    prejudicial to the business or operations of such party.
 4                         b.    Designation as “CONFIDENTIAL – FOR COUNSEL ONLY”:
 5    Any party may designate information as “CONFIDENTIAL – FOR COUNSEL
 6    ONLY” only if, in the good faith belief of such party and its counsel, the
 7    information is among that considered to be most sensitive by the party, including
 8    but not limited to trade secret or other confidential research, development, financial
 9    or other commercial information.
10                 5.      In the event the producing party elects to produce materials for
11    inspection, no marking need be made by the producing party in advance of the
12    initial inspection. For purposes of the initial inspection, all materials produced
13    will be considered as “CONFIDENTIAL – FOR COUNSEL ONLY,” and must
14    be treated as such pursuant to the terms of this Order. Thereafter, upon selection
15    of specified materials for copying by the inspecting party, the producing party must,
16    within a reasonable time prior to producing those materials to the inspecting party,
17    mark the copies of those materials that contain confidential information with the
18    appropriate confidentiality marking.
19                 6.      Whenever a deposition taken on behalf of any party involves a
20    disclosure of confidential information of any party:
21                         a.    The deposition or portions of the deposition must be designated
22    as containing confidential information subject to the provisions of this Order;
23    such designation must be made on the record whenever possible, but a party
24    may designate portions of depositions as containing confidential information
25    after transcription of the proceedings; [A] party will have until fourteen (14) days
26    after receipt of the deposition transcript to inform the other party or parties to the
27    action of the portions of the transcript to be designated “CONFIDENTIAL” or
28    “CONFIDENTIAL – FOR COUNSEL ONLY.”

     SED-077 | Arlata PO                                -3-                               20-cv-02392
                                                PROTECTIVE ORDER
Case 3:20-cv-02392-JLS-LL Document 15 Filed 02/08/21 PageID.109 Page 8 of 12



 1                         b.   The disclosing party will have the right to exclude from
 2    attendance at the deposition, during such time as the confidential information is to
 3    be disclosed, any person other than the deponent, counsel (including their staff and
 4    associates), the court reporter, and the person(s) agreed upon pursuant to paragraph
 5    8 below; and
 6                         c.   The originals of the deposition transcripts and all copies of
 7    the deposition must bear the legend “CONFIDENTIAL” or “CONFIDENTIAL –
 8    FOR COUNSEL ONLY,” as appropriate, and the original or any copy ultimately
 9    presented to a court for filing must not be filed unless it can be accomplished under
10    seal, identified as being subject to this Order, and protected from being opened
11    except by order of this Court.
12                 7.      All confidential information designated as “CONFIDENTIAL” or
13    “CONFIDENTIAL FOR COUNSEL ONLY” must not be disclosed by the receiving
14    party to anyone other than those persons designated within this order and must
15    be handled in the manner set forth below and, in any event, must not be used for
16    any purpose other than in connection with this litigation, unless and until such
17    designation is removed either by agreement of the parties, or by order of the Court.
18                 8.      Information designated “CONFIDENTIAL - FOR COUNSEL ONLY”
19    must be viewed only by counsel (as defined in paragraph 3) of the receiving party,
20    their clients, and by independent experts upon the independent expert’s execution
21    of a written acknowledgement that he or she has read and agrees to comply with the
22    terms of this Protective Order.
23                 9.      Information designated “CONFIDENTIAL” must be viewed only
24    by counsel (as defined in paragraph 3) of the receiving party and their clients, by
25    independent experts (pursuant to the terms of paragraph 8), by court personnel, and
26    by the additional individuals listed below, provided each such individual has read
27    this Order in advance of disclosure and has agreed in writing to be bound by its
28    terms:

     SED-077 | Arlata PO                               -4-                                 20-cv-02392
                                              PROTECTIVE ORDER
Case 3:20-cv-02392-JLS-LL Document 15 Filed 02/08/21 PageID.110 Page 9 of 12



 1                         a.    Executives who are required to participate in policy decisions
 2    with reference to this action;
 3                         b.    Technical personnel of the parties with whom Counsel for the
 4    parties find it necessary to consult, in the discretion of such counsel, in preparation
 5    for trial of this action; and
 6                         c.    Stenographic and clerical employees associated with the
 7    individuals identified above.
 8                 10.     With respect to material designated “CONFIDENTIAL” or
 9    “CONFIDENTIAL – FOR COUNSEL ONLY,” any person indicated on the face
10    of the document to be its originator, author or a recipient of a copy of the document,
11    may be shown the same.
12                 11.     All information which has been designated as “CONFIDENTIAL”
13    or “CONFIDENTIAL – FOR COUNSEL ONLY” by the producing or disclosing
14    party, and any and all reproductions of that information, must be retained in the
15    custody of the counsel for the receiving party identified in paragraph 3, except that
16    independent experts authorized to view such information under the terms of this
17    Order may retain custody of copies such as are necessary for their participation
18    in this litigation.
19                 12.     Before any materials produced in discovery, answers to interrogatories,
20    responses to requests for admissions, deposition transcripts, or other documents
21    which are designated as confidential information are filed with the Court for any
22    purpose, the party seeking to file such material must seek permission of the Court
23    to file the material under seal.
24                 13.     At any stage of these proceedings, any party may object to a
25    designation of the materials as confidential information. The party objecting to
26    confidentiality must notify, in writing, counsel for the designating party of the
27    objected-to materials and the grounds for the objection. If the dispute is not resolved
28    consensually between the parties within seven (7) days of receipt of such a notice

     SED-077 | Arlata PO                               -5-                                20-cv-02392
                                               PROTECTIVE ORDER
Case 3:20-cv-02392-JLS-LL Document 15 Filed 02/08/21 PageID.111 Page 10 of 12



  1    of objections, the objecting party may move the Court for a ruling on the objection.
  2    The materials at issue must be treated as confidential information, as designated
  3    by the designating party, until the Court has ruled on the objection or the matter
  4    has been otherwise resolved.
  5                 14.     All confidential information must be held in confidence by those
  6    inspecting or receiving it, and must be used only for purposes of this action.
  7    Counsel for each party, and each person receiving confidential information must
  8    take reasonable precautions to prevent the unauthorized or inadvertent disclosure
  9    of such information. If confidential information is disclosed to any person other
 10    than a person authorized by this Order, the party responsible for the unauthorized
 11    disclosure must immediately bring all pertinent facts relating to the unauthorized
 12    disclosure to the attention of the other parties and, without prejudice to any rights
 13    and remedies of the other parties, make every effort to prevent further disclosure
 14    by the party and by the person(s) receiving the unauthorized disclosure.
 15                 15.     No party will be responsible to another party for disclosure of
 16    confidential information under this Order if the information in question is not
 17    labeled or otherwise identified as such in accordance with this Order.
 18                 16.     If a party, through inadvertence, produces any confidential information
 19    without labeling or marking or otherwise designating it as such in accordance
 20    with this Order, the designating party may give written notice to the receiving party
 21    that the document or thing produced is deemed confidential information, and that
 22    the document or thing produced should be treated as such in accordance with
 23    that designation under this Order. The receiving party must treat the materials
 24    as confidential, once the designating party so notifies the receiving party. If the
 25    receiving party has disclosed the materials before receiving the designation, the
 26    receiving party must notify the designating party in writing of each such disclosure.
 27    Counsel for the parties will agree on a mutually acceptable manner of labeling
 28    or marking the inadvertently produced materials as “CONFIDENTIAL” or

      SED-077 | Arlata PO                                -6-                                  20-cv-02392
                                                 PROTECTIVE ORDER
Case 3:20-cv-02392-JLS-LL Document 15 Filed 02/08/21 PageID.112 Page 11 of 12



  1    “CONFIDENTIAL – FOR COUNSEL ONLY” – SUBJECT TO PROTECTIVE
  2    ORDER.
  3                 17.     Nothing within this order will prejudice the right of any party to
  4    object to the production of any discovery material on the grounds that the material
  5    is protected as privileged or as attorney work product.
  6                 18.     Nothing in this Order will bar counsel from rendering advice to their
  7    clients with respect to this litigation and, in the course thereof, relying upon any
  8    information designated as confidential information, provided that the contents of
  9    the information must not be disclosed.
 10                 19.     This Order will be without prejudice to the right of any party to oppose
 11    production of any information for lack of relevance or any other ground other than
 12    the mere presence of confidential information. The existence of this Order must not
 13    be used by either party as a basis for discovery that is otherwise improper under the
 14    Federal Rules of Civil Procedure.
 15                 20.     Nothing within this order will be construed to prevent disclosure of
 16    confidential information if such disclosure is required by law or by order of the
 17    Court.
 18                 21.     Upon final termination of this action, including any and all appeals,
 19    counsel for each party must, upon request of the producing party, return all
 20    confidential information to the party that produced the information, including
 21    any copies, excerpts, and summaries of that information, or must destroy same at the
 22    option of the receiving party, and must purge all such information from all machine-
 23    readable media on which it resides. Notwithstanding the foregoing, counsel for each
 24    party may retain all pleadings, briefs, memoranda, motions, and other documents
 25    filed with the Court that refer to or incorporate confidential information, and will
 26    continue to be bound by this Order with respect to all such retained information.
 27    Further, attorney work product materials that contain confidential information
 28    need not be destroyed, but, if they are not destroyed, the person in possession

      SED-077 | Arlata PO                                -7-                                20-cv-02392
                                                 PROTECTIVE ORDER
Case 3:20-cv-02392-JLS-LL Document 15 Filed 02/08/21 PageID.113 Page 12 of 12



  1    of the attorney work product will continue to be bound by this Order with respect
  2    to all such retained information.
  3                 22.     The restrictions and obligations set forth within this order will
  4    not apply to any information that: (a) the parties agree should not be designated
  5    confidential information; (b) the parties agree, or the Court rules, is already public
  6    knowledge; (c) the parties agree, or the Court rules, has become public knowledge
  7    other than as a result of disclosure by the receiving party, its employees, or its
  8    agents in violation of this Order; or (d) has come or will come into the receiving
  9    party's legitimate knowledge independently of the production by the designating
 10    party. Prior knowledge must be established by pre-production documentation.
 11                 23.     The restrictions and obligations within this order will not be deemed
 12    to prohibit discussions of any confidential information with anyone if that person
 13    already has or obtains legitimate possession of that information.
 14                 24.     Transmission by email or some other currently utilized method of
 15    transmission is acceptable for all notification purposes within this Order.
 16                 25.     This Order may be modified by agreement of the parties, subject to
 17    approval by the Court.
 18                 26.     The Court may modify the terms and conditions of this Order for
 19    good cause, or in the interest of justice, or on its own order at any time in these
 20    proceedings. The parties prefer that the Court provide them with notice of the
 21    Court's intent to modify the Order and the content of those modifications, prior to
 22    entry of such an order.
 23                 IT IS SO ORDERED this _______ day of _____________, _____
 24

 25                                                   ________________________________
                                                      Judge, United States District Court
 26

 27

 28

      SED-077 | Arlata PO                                -8-                                    20-cv-02392
                                                 PROTECTIVE ORDER
